1
2
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
7                               FOR THE DISTRICT OF ARIZONA
8
9    Destry C. Bennett,                                No. CV-17-04773-PHX-JJT (ESW)
10                  Petitioner,                        ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15         At issue is the Report and Recommendation (“R&R”) (Doc. 11) entered in this

16   matter by United States Magistrate Judge Eileen S. Willett, recommending that the Court

17   dismiss the Petition for Writ of Habeas Corpus (Doc. 1) as untimely. In the R&R, Judge

18   Willett advised Petitioner that he had fourteen days after service of the R&R to file any

19   objections to it, and that failure to timely file objections could result in this Court’s

20   acceptance of the recommendations. (Doc. 11 at 8.) The time for filing objections has now

21   long passed and no party has filed any. The Court thus may accept the recommendations

22   of the R&R without further review. Nonetheless it has reviewed the matter independently,

23   and upon that review, concludes that Judge Willett’s conclusions and her resulting

24   recommendation are correct under the law.

25         Defendant was sentenced in this underlying matter on March 12, 2012. Pursuant to

26   Arizona Rule of Criminal Procedure 32.4, he had 90 days from that date—or until June 7,

27   2012—to file a notice seeking Post-Conviction Relief. He filed no such notice until January

28   28, 2015, over two and a half years too late. The limitations period for filing his 2254
1    Petition commenced June 8, 2013, and expired a year later on June 7, 2013, so his 2254
2    Petition, filed December 26, 2017 is over three and a half years untimely. Statutory tolling
3    is unavailable, and Petitioner has not met his burden to show any extraordinary
4    circumstances beyond his control that made it impossible for him to timely file. He thus
5    does not qualify for equitable tolling, and neither does he make an actual innocence claim.
6    Accordingly,
7           IT IS ORDERED adopting in whole the Report and Recommendation by Judge
8    Willett (Doc. 11).
9           IT IS FURTHER ORDERED dismissing as untimely the Petition for Writ of Habeas
10   Corpus pursuant to 28 U.S.C. §2254 (Doc. 1). The Clerk of Court shall terminate this
11   matter.
12          IT IS FURTHER ORDERED denying a certificate of appealability and leave to
13   appeal in forma pauperis upon a finding that dismissal of the Petition here is justified by
14   the plainest of procedural bars.
15          Dated this 26th day of February, 2019.
16
17                                         Honorable John J. Tuchi
                                           United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
